DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is in response to the amendments filed on 9/16/22. Claims 1 and 8 – 13 have been amended. Claims 1 – 13 are pending in the current application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -5 and 7 - 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Okamoto et al. (U.S. 9,421,456). 
Regarding claims 1, 8, and 10 – 13, Okamoto discloses a message output apparatus, (“an instructing step for instructing the player to perform any one motion out of a plurality of motions as the predetermined motion”, col. 3, lines 16 – 18), comprising a learned machine learning model that has been learned using learning data that includes learning input data, (“determine a motion performed on the support board by the player on the basis of the ratio of the load values and the position of the center of gravity”, col. 2, lines 49 – 52), including a plurality of consecutive frames of learning images, (fig. 14), and teaching data including a message associated with the learning input data, (“an instructing step for instructing the player to perform any one motion out of a plurality of motions as the predetermined motion”, col. 3, lines 16 – 18), an input section configured to input, to the learned machine learning model, target input data including at least a plurality of consecutive frames of target images, (fig. 14), a message identification section configured to identify a message according to output produced when the target input data is input in the machine learning model, (“an instructing step for instructing the player to perform any one motion out of a plurality of motions as the predetermined motion”, col. 3, lines 16 – 18), such that the identified message is based on the message contained in the teaching data, (“If the motion is not specified until the time limit TA expires, if the specified motion is not the instructed motion, and so forth, it is decided that the execution of the instructed motion fails. If it is a failure judgment, the player is not scored. (140) On the other hand, if it is decided that the instructed motion is performed by the time when the time limit TA expires, it is decided that the execution of the instructed motion succeeds, and the player is scored”, col. 22, line 66 – col. 23, line 7), and a message output section configured to output the identified message, (fig. 16). 
Regarding claim 2, Okamoto discloses wherein the input section inputs, to the machine learning model, the target input data generated while a game is played and including at least the plurality of consecutive frames of target images representing a playing status of the game in question, and the message output section outputs the identified message while the game is played, (figs. 14 – 16). 
Regarding claim 3, Okamoto discloses wherein the learning input data further includes information regarding a player associated with the learning image, and the target input data further includes information regarding the player who is playing the game, (“determine a motion performed on the support board by the player on the basis of the ratio of the load values and the position of the center of gravity”, col. 2, lines 49 – 52). 
Regarding claim 4, Okamoto discloses wherein the player information includes information regarding controller inputs made by the player, (“determine a motion performed on the support board by the player”, col. 2, lines 49 – 52).
Regarding claim 5, Okamoto discloses wherein the player information includes a value representing a frequency of controller inputs, (fig. 16). 
Regarding claim 7, Okamoto discloses wherein 16the learning input data further includes a message different from the message represented by the teaching data, and the target input data further includes a message already output from the message output section, (fig. 16). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. 9,421,456) as applied to claim 1 above, and further in view of Seshadri (U.S. 2010/0075749). 
Regarding claim 6, Okamoto, as cited above, discloses capturing player information, but is silent on the issue on said player information including a face image of the player. In a related art, however, Seshadri discloses a gaming device, this invention relates generally to wireless systems and more particularly to video gaming wireless systems, (par. 0006), wherein Seshadri further discloses capturing player information that includes a captured face image of the player, (“The processing module then performs a facial recognition algorithm on the face to identify the first and/or second video game player. Note that the digital images may be received from one or more digital cameras. For example, a first digital camera may be used to capture images of the first player”, par. 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made in order to combine face image capture of Seshadri into the art disclosed by Okamoto in order to meet the need for a video game device that enhances video game play, as disclosed by Seshadri, (par. 0010). 
	Response to Arguments
Applicant's arguments filed on 9/16/22 have been fully considered but they are not persuasive. Regarding claims 1 – 13, Applicants argue that in Okamoto “there is no disclosure of the claimed relationship of identifying a message according to output produced when the target input data is input to the machine learning model such that the identified message is based on the message contained in the teaching data”. The Examiner respectfully disagrees. Okamoto discloses that the player’s performance is scored based upon the motion instructed by the apparatus, (col. 22, line 66 – col. 23, line 7), wherein this viewed by the Examiner as being equivalent to the identified message contained in teaching data in response to the output produced by the target input data. Therefore, the Examiner maintains that the cited art references render the present invention obvious as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/                Examiner, Art Unit 3715         
/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715